355 U.S. 282 (1958)
LADNER
v.
UNITED STATES.
No. 41.
Supreme Court of United States.
Argued November 19, 1957.
Decided January 6, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Harold Rosenwald, acting under appointment by the Court, 352 U.S. 959, argued the cause and filed a brief for petitioner.
Leonard B. Sand argued the cause for the United States. On the brief were Solicitor General Rankin, Warren Olney, III, then Assistant Attorney General, Beatrice Rosenberg and Julia P. Cooper.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE BRENNAN took no part in the consideration or decision of this case.